 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    S.G., a minor by and through her Guardian         No. 2:18-cv-00685-KJM DB
      ad Litem DANIELLE MORGAN, et al.,
12
                           Plaintiffs,
13                                                      ORDER
             v.
14
      EL DORADO UNION HIGH SCHOOL
15    DISTRICT, et al.,
16                         Defendants.
17

18                  Defendants move to dismiss plaintiffs’ state-law claims. Mot., ECF No. 13.

19   Plaintiffs filed an opposition to the motion, Opp’n, ECF No. 15, and defendants replied, Reply,

20   ECF No. 16. At the February 8, 2019 motion hearing, however, plaintiffs conceded the motion in

21   its entirety. Noting the concession, the court GRANTS defendants’ motion in full on the merits

22   as explained below.

23   I.     FACTUAL BACKGROUND

24                  Plaintiffs bring this action for various state and federal violations, including

25   intentional discrimination under 42 U.S.C. § 1983, violation of the Americans with Disabilities

26   Act and § 504 of the Rehabilitation Act of 1973, failure to perform supervisory duties under

27   California Government Code section 815.6, negligent hiring, supervision and training under

28   Government Code section 815.2, intentional infliction of emotional distress, negligent infliction
                                                        1
 1   of emotional distress, negligence, assault, battery and violation of California Civil Code section
 2   1714. Compl., ECF No. 1.
 3                  Minor plaintiff, S.G., suffers from Elhers-Danlos Syndrome III, a group of
 4   disorders affecting the connective tissues that support the skin, bones, blood vessels and other
 5   organs and tissues. Id. ¶¶ 16–17. S.G. also suffers from a Marfan trait called Pectus Excavatum
 6   and Dysautonomia, and other conditions as well. Id. ¶ 16. S.G. was, at all relevant times, a
 7   student at El Dorado High School (“EDHS”). Id. ¶ 16. EDHS was aware of S.G.’s condition,
 8   and initially made all necessary accommodations based on her needs. Id. ¶ 17.
 9                  In September 2016, S.G. became friends with a fellow classmate, D.C. Id. ¶ 18.
10   This friendship upset S.G.’s other classmates, E.O. and L.C., and their ire began a nearly eight-
11   month campaign of harassment directed at S.G. Id. ¶¶ 19–27. After fits and starts, the
12   harassment came to a head on May 15, 2017, when E.O. and L.C. allegedly attacked S.G. during
13   the lunch hour at school. Id. ¶¶ 26–27. S.G. was taken to the emergency room after the attack
14   where she was treated for a concussion, rib contusions, a right hip contusion, and various bumps
15   and bruises over her head and eye. Id. ¶ 29. Plaintiffs allege that defendants were informed of
16   the continual harassment, yet took inadequate measures to prevent S.G.’s inevitable harm on May
17   15, 2017. Id. ¶¶ 15–28.
18                  Plaintiffs initiated this action on March 29, 2018. Compl. The complaint states,
19   “This action is commenced less than six months after the denial of plaintiff’s California Tort
20   Claim for damages, that was timely filed with Defendant [EDHS].” Id. ¶ 33. Nonetheless, on
21   January 3, 2019, defendants filed the pending motion to dismiss on two bases: (1) S.G. failed to
22   comply with the California Tort Claims Act, and (2) plaintiff Danielle Morgan’s individual
23   claims are also barred for failure to comply with the Tort Claims Act. Mot. at 3–6.
24   II.    LEGAL STANDARD
25          A.      Judicial Notice
26                  The court may judicially notice a fact so long as it is not subject to reasonable
27   dispute because it “(1) is generally known within the trial court’s territorial jurisdiction; or (2) can
28   be accurately and readily determined from sources whose accuracy cannot reasonably be
                                                         2
 1   questioned.” Fed. R. Evid. 201(b). In the context of a motion to dismiss under Rule 12(b)(6), the
 2   court must ordinarily confine its review to the four corners of the complaint. Marder v. Lopez,
 3   450 F.3d 445, 448 (9th Cir. 2006). However, the “court may properly look beyond the complaint
 4   to matters of public record [when] doing so does not convert a Rule 12(b)(6) motion to one for
 5   summary judgment.” D.K. ex rel. G.M. v. Solano Cty. Office of Educ., 667 F. Supp. 2d 1184,
 6   1188 (E.D. Cal. 2009) (citation omitted). Additionally, “[a] court may consider evidence on
 7   which the complaint necessarily relies if: (1) the complaint refers to the document; (2) the
 8   document is central to the plaintiff's claim; and (3) no party questions the authenticity of the copy
 9   attached to the 12(b)(6) motion.” Marder, 450 F.3d at 448.
10          B.      Motion to Dismiss
11                   A party may move to dismiss a complaint against it for “failure to state a claim
12   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The motion may be granted only if
13   the movant can show the complaint lacks a “cognizable legal theory” or if its factual allegations
14   do not support a cognizable legal theory. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d
15   1114, 1122 (9th Cir. 2013). Determining whether a complaint will survive a motion to dismiss is
16   a “context-specific task that requires the reviewing court to draw on its judicial experience and
17   common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The court must construe the
18   complaint in a light most favorable to a plaintiff and accept as true its factual allegations.
19   Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).
20   III.    DISCUSSION
21          A.      Judicial Notice
22                  Defendants ask the court to take judicial notice of the July 12, 2017 government
23   tort claim filed by S.G., and the August 29, 2017 notice of rejection by EDHS, both of which
24   defendants attach to their request. Judicial Notice, ECF No. 13-2. Defendants point to paragraph
25   33 of the operative complaint, in which plaintiffs reference their claim and the denial. Id. at 2;
26   Compl. ¶ 33 (“This action is commenced less than six months after the denial of plaintiff’s
27   California Tort Claim for damages, that was timely filed with Defendant [EDHS].”). Defendants
28   also argue judicial notice is necessary because plaintiffs’ timeliness in filing the claim and then
                                                         3
 1   initiating this action after its denial is a prerequisite to initiating any state claims in this action.
 2   Id. Plaintiffs do not object to defendants’ request; in fact, they also rely on the claim form
 3   defendants ask the court to judicially notice. See Opp’n at 7 (citing “Defendants’ Request for
 4   Judicial Notice, Exhibit ‘1.’”).
 5                   The court takes judicial notice of Exhibits 1 and 2, ECF No. 13-2 at 3–13.
 6           B.       Motion to Dismiss
 7                        As discussed, defendants make two arguments in their motion: (1) S.G. failed to
 8   timely comply with the California Tort Claims Act, and (2) Danielle Morgan’s state-law claims,
 9   in her individual capacity, are likewise barred for failing to file a claim under the Act. Each are
10   addressed in turn.
11                   1.       S.G.’s California Tort Claim
12                   Under California Government Code section 945.4, “no suit for money or damages
13   may be brought against a public entity on a cause of action . . . until a written claim therefor has
14   been presented to the public entity and has been acted upon by the board, or has been deemed to
15   have been rejected by the board.” Once a claim has been filed with the government entity, the
16   period within which the claimant may initiate a lawsuit depends on the government entity’s mode
17   of response. If written notice is provided to the claimant, then the claimant has six months from
18   the date of personal delivery or mail deposit of the notice to file her lawsuit. Cal. Gov’t Code §
19   945.6(a)(1). If no written notice is provided, the claimant has two years from accrual of the cause
20   of action to initiate her case. Id. § 945.6(a)(2).
21                   The government entity must act upon a claim within 45 days or the claim will be
22   deemed rejected by operation of law. Id. § 912.4; see also Gay-Straight All. Network v. Visalia
23   Unified Sch. Dist., 262 F. Supp. 2d 1088, 1107 (E.D. Cal. 2001) (“When a public entity receives a
24   document which contains the information required by section 910 and . . . section 910.2, the
25   public entity has been presented with a ‘claim’ under the act, and must act within 45 days or the
26   claim is deemed to have been denied (§ 912.4).”).
27                   If a claimant does not initiate a lawsuit within the applicable time limitation, then
28   she is barred from filing a lawsuit as to any cause of action subject to the Act. Id. § 950.2; see
                                                           4
 1   also Mangold v. California Pub. Utilities Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995) (citing
 2   Snipes v. City of Bakersfield, 145 Cal. App. 3d 861 (5th Dist. Ct. App. 1983)) (“The California
 3   Tort Claims Act requires, as a condition precedent to suit against a public entity, the timely
 4   presentation of a written claim and the rejection of the claim in whole or in part.”).
 5                  Defendants argue S.G.’s state-law claims1 are untimely because she filed them
 6   outside of the six-month window established by section 945.6(a)(1). S.G. filed her claim on July
 7   12, 2017. See Ex. 1. Schools Insurance Authority (“SIA”), the claims administrator for EDHS,
 8   received S.G.’s claim on July 13, 2017, and failed to respond within the 45-day response window;
 9   thus, the claim was rejected by operation of law on August 26, 2017. See Ex. 2. On August 29,
10   2017, SIA served S.G. with notice by U.S. Mail that her claim had been rejected by operation of
11   law. Id. Defendants argue this notice of rejection date, August 29, 2017, is when S.G.’s six-
12   month limitations clock began; thus, she had until March 1, 2018, to initiate her lawsuit. Mot. at
13   5. By allowing the March 1, 2018 deadline to pass, and filing the underlying complaint on March
14   29, 2018, S.G. forfeited her ability to bring her state causes of action in this case. Id.
15                  In her initial opposition, S.G. argues that because her claim was rejected by
16   operation of law, she should be afforded the two-year limitation period under section 945.6(a)(2),
17   not the shorter six-month period provided by section 945.6(a)(1). Opp’n at 7. In reply,
18   defendants cite two California cases for the proposition that the two-year limitation period is only
19   applicable when no notice whatsoever is sent, not when notice is sent beyond the 45-day response
20   period. Reply at 2–3.
21                  Having reviewed the cases defendants cite, the court agrees with defendants’
22   assertions. In Katelaris v. Cty. of Orange, the court, in a footnote, dismissed the exact argument
23   S.G. makes here:
24

25
            1
              Defendants acknowledge plaintiffs’ federal claims are not subject to California’s Tort
26   Claims Act requirements. Mot. at 4 (citing Williams v. Horvath, 16 Cal. 3d 834, 841 (1976)
27   (“[W]hile it may be constitutionally permissible for the Legislature to place this substantive
     impediment in the path of a state cause of action, it is clear that the supremacy clause will not
28   permit a like abrogation of the perquisites of a federal civil rights litigant.”).
                                                         5
 1                  [Plaintiffs] contend that the county's failure to send notice of
                    rejection within 45 days after the claim was received, as required by
 2                  section 912.4, means the statute of limitations is the two-year period
                    applicable when no written notice of rejection is given. (§ 945.6,
 3                  subd. (b).) This is plainly wrong. The two-year statute only applies
                    when no written notice is sent. Written notice given at any time
 4                  triggers the six-month limitations period, even if it is beyond the 45-
                    day period in which a public entity is supposed to act upon claims.
 5

 6   92 Cal. App. 4th 1211, 1216 n.4 (4th Dist. Ct. App. 2001) (emphasis in original), as modified on

 7   denial of reh'g (Nov. 15, 2001). The Katelaris court relied on the seminal case of Glorietta

 8   Foods, Inc. v. City of San Jose, 147 Cal. App. 3d 835 (1st Dist. Ct. App. 1983). There, the court

 9   said:

10                  The triggering date generally will be the date the notice is deposited
                    in the mail or personally delivered to the claimant, at which time the
11                  claimant will receive a warning that he has a limited time within
                    which to sue and a suggestion that he consult an attorney. See
12                  Government Code section 913. No time limit is prescribed within
                    which the public entity must give the notice, but the claimant is
13                  permitted six months from the date that the notice is given to file suit.
14   Id. at 838.

15                  At hearing on defendants’ motion, plaintiffs’ counsel was provided opportunity to

16   address the decisions in Katelaris and Glorietta Foods, but counsel conceded these cases control

17   and are dispositive of the issues raised in defendants’ motion. In light of plaintiffs’ concession,

18   applying the state courts’ construction of the applicable statute here, defendants’ motion must be

19   granted. To review, on August 29, 2017, defendants served S.G. with notice that her claim had

20   been rejected by operation of law. Ex. 2. The date on which the rejection by operation of law

21   occurred is irrelevant under the provisions of section 945.6(a), as it is the date notice was given,

22   either by personal service or by mail, that triggers the six-month limitation period. Thus, S.G.

23   had until March 1, 2018 to timely file suit on her state causes of action. By initiating this suit on

24   March 29, 2018, S.G. allowed the deadline to pass and her state-law claims are now barred.

25                  2.      Danielle Morgan’s State-Law Claims

26                  Defendants also move to dismiss the individual state-law claims of Danielle

27   Morgan for her failure to file her claims in advance of bringing suit as required by the California

28
                                                        6
 1   Tort Claims Act. Mot. at 5–6. Plaintiffs conceded this point by failing to challenge it in their
 2   opposition, and confirmed as much during hearing on the motion. See generally Opp’n.
 3                  Any claim subject to the Tort Claims Act must be filed with the government entity
 4   not later than one year after accrual of the cause of action. Cal. Gov’t Code § 911.2. If a tort
 5   claim is not filed within the statutory period, the claimant is barred from litigating that cause of
 6   action. See D.K., 667 F. Supp. 2d at 1194 (dismissing parents’ individual state claims for their
 7   failure to file their claims under the Tort Claims Act). For purposes of the Act, a claim accrues
 8   on the date of the offense. See John R. v. Oakland Unified Sch. Dist., 48 Cal. 3d 438, 443 (1989)
 9   (measuring timeliness of claim from date of alleged molestation).
10                  Relying on the claim form judicially noticed, the court finds the claim here was
11   made on behalf of S.G. only, not Morgan. See Ex. 1 (listing name and address of claimant: S.G.).
12   The claim form’s only reference to Morgan is to her “c/o” status beneath S.G.’s name. Because
13   plaintiffs have conceded this point, and there is no evidence Morgan has attempted to comply
14   with the requirements of the California Tort Claims Act, her state-law claims in this action must
15   be dismissed as well.
16   IV.     CONCLUSION
17                  For the reasons discussed above, defendants’ motion to dismiss is GRANTED in
18   its entirety. The motion is granted without leave to amend because any attempt to cure
19   deficiencies in the complaint would be futile. See Arnett v. Walgreen Co., Inc., 670 F. App’x
20   581, 582 (9th Cir. 2016) (affirming dismissal without leave to amend where claim was time
21   barred). Plaintiff S.G.’s fourth through ninth causes of action are dismissed as untimely.
22   Additionally, to the extent S.G.’s second cause of action contains an embedded Unruh Act
23   violation, any state-based aspect of that cause of action is dismissed. Finally, because Danielle
24   Morgan did not comply with the filing requirements of the California Tort Claims Act, the same
25   causes of action are dismissed as to her individually. This order resolves ECF No. 13, and this
26   /////
27   /////
28
                                                        7
 1   action will proceed only on the remaining federal claims, claims one through three. Defendants
 2   shall file their answer within fourteen (14) days.
 3                  IT IS SO ORDERED.
 4   DATED: June 25, 2019.
 5

 6                                              UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          8
